DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 23, 2020 and June 16, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  However, with regard to each of these IDSs, an NPL document that is a search report in a corresponding foreign application (i.e., the corresponding DE and EP applications, respectively) was submitted with the IDS, however, that search report/NPL document is not listed on the IDS form (PTO/SB/08a).  While both of these search reports identify the references that the DE and EP patent offices consider to be relevant, they are of little value because they are in German.  If Applicant wishes to have these NPL/search report documents reviewed by the Examiner and listed on the face of the patent that may issue from the present Application, an English translation of these documents should be provided. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The “motor” that rotates the basket, as recited in Claim 1;
The “racks” by which the supports are able to be moved along the linear guides, as recited in Claim 4;
The “lifting cradle” as recited in Claims 10 and 18.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
The “pushing unit (22, 23) configured to act on the longitudinal edges of the metal sheets for pushing metal sheets”, as recited in Claim 6; 
The “pushing unit (22) such that a longitudinal edge of the metal sheets is against the detents (7)”, as recited in Claim 15; and 
The “at least one pushing unit (23) that engages on an end side” [of the metal sheets], as recited in Claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “The turning station as claimed in claim 1, wherein the basket (8) is provided with racks by which the supports (4, 5) are able to be moved along the linear guides (9).”  While similar language is provided in the Specification, these claimed racks are not more fully explained in the Specification, nor are they shown in any of the figures (at least they  are not identified with a reference character).  Given that the definition of the term “rack” ranges from a frame to a part of a “rack and pinion” linear actuator, the scope of Claim 4 is unclear. 
Claim 16 recites, “The method as claimed in claim 15, wherein the first and second supports (4, 5) are in each case formed by a plurality of webs (6) which extends transversely to the rotation axis (10), and the metal sheet or all metal sheets of the metal sheet stack (18) are pushed to a neutral position.by at least one pushing unit (23) that engages on an end side.” An extraneous period (“.”) is included between the words “position” and “by”.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2,588,251 (“FR ‘251”; cited by Applicant).
With regard to Claim 1, FR ‘251 discloses a turning station for metal sheets or metal sheet stacks (Figs. 1-6; English translation of the Description as provided with this Office Action), the turning station comprising: 
a first support (13, Figs. 1-4) which forms a first support plane for a first side of the metal sheets (Fig. 6a; Note:  The material or article worked upon by an apparatus does not limit apparatus claims; see MPEP 2115);
a second support (14) which forms a second support plane for a second side of the metal sheets (Fig. 6a); 
the first and second supports (13, 14) are in each case rotatable about a horizontal rotation axis (the axis that passes through pin (10), as shown in Fig. 1) and are provided with a plurality of detents (12, 7b), that project beyond the support plane of the supports (13, 14) and are adapted to support longitudinal edges of the metal sheets (Figs. 1-2);  
the first and second supports (13, 14) are part of a rotary installation  which further comprises: 
a frame (3,4) having two end-side rotary bearings (6, 10, 11) which lie in a common rotation axis (the axis that passes through pin (10), as shown in Fig. 1); 
a basket (7) which is mounted in the two rotary bearings  and is rotatable via a motor (23) about the rotation axis, said basket having end-side linear guides (18) for the two supports; 
wherein the two supports (13, 14) by way of support planes which run in parallel and are oriented toward one another are held in the basket (7) such that the 
With regard to Claim 2, FR ‘251 discloses wherein the two supports (13, 14) are movable symmetrically to a plane of the rotation axis (Fig. 6b, P5, L168 – P6, L207).
With regard to Claim 3, FR ‘251 discloses  wherein the first and second supports (13, 14) are in each case formed by a plurality of webs (15, 16) which extend transversely to the rotation axis (Figs. 1-2).
With regard to Claim 4, FR ‘251 discloses wherein the basket (7) is provided with racks (17) by which the supports (13, 14) are able to be moved along the linear guides (18).


Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over FR ‘251 in view of JP 2001-171828 (“JP ‘828”; cited by Applicant).  FR ‘251 fails to teach pushing units for pushing the metal sheets.  . 

Allowable Subject Matter
14.	Claims 5,  7-15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652